UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
THE UNIVERSAL CHURCH, INC.,

                     Plaintiff,

          - against -                                  MEMORANDUM & ORDER

UNIVERSAL LIFE CHURCH/ULC MONASTERY                    14 Civ. 5213 (NRB)
d/b/a THE UNIVERSAL LIFE CHURCH,
UNIVERSAL LIFE CHURCH MONASTERY
STOREHOUSE, GEORGE FREEMAN, BRUCE TAYLOR,
CALVIN TOELLNER and DANIEL CHAPIN,

               Defendants.
----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Universal Life Church/ULC Monastery d/b/a The Universal Life

Church,     Universal     Life    Church   Monastery   Storehouse,     George

Freeman,     Bruce    Taylor,     Calvin   Toellner,   and   Daniel   Chapin

(collectively, “defendants”) move for attorneys’ fees against The

Universal     Church,     Inc.     (“plaintiff”).      The   Court    denies

defendants’ motion for the reasons stated below.

                                   Background

     The Court detailed the facts of this case in its Memorandum

and Order granting defendants’ and denying plaintiff’s motions for

summary judgment.        See Universal Church, Inc. v. Universal Life

Church/ULC    Monastery,     No.    14-CV-5213   (NRB),   2017   WL   3669625

(S.D.N.Y. Aug. 8, 2017) (“Universal Church”).             The Court assumes




                                       1
familiarity with that decision, and states here only those facts

necessary to resolve this motion.

       Plaintiff is a Pentecostal church with approximately 30,000

members.    Universal Church, 2017 WL at *1.           In 2006, it registered

“Universal Church” as a trademark with the United States Patent

and Trademark Office (the “USPTO”) for use in “evangelistic and

ministerial    services,       namely,       conducting    religious     worship

services.”     Id. at *2.        In 2012, it registered “The Universal

Church” as a trademark with the USPTO for use in, among other

things, “religious counseling and ministerial services.”                 Id.

       Defendants are two affiliated not-for-profit corporations and

their current or former officers.              Id. at *1-2.      The corporate

defendants are nondenominational offshoots of a California church,

and their principal business is offering free ordinations to their

members.     Id. at *1.       In 2009, defendants attempted to register

“Universal Life Church” and similar phrases as trademarks, but the

USPTO rejected their applications because there was a likelihood

of     confusion     with    other     registered      trademarks,     including

“Universal Church.”         Id. at *2.

       Notwithstanding       plaintiff’s      registrations      of   “Universal

Church” and “The Universal Church,” defendants used the marks in

four    undisputed    ways.      First,      between   2009   and     2013,   they

registered    seventeen      website     domain   names   that   contained     the

phrase “universal church,” including universalchurch.org.                 Id. at


                                         2
*2-3.      Second,       they    used    the      phrase       “universal      church”    on

universalchurch.org.            Id. at *3.        Third, they used “The Universal

Church”     as     the     title        tag       in     the     HTML    metadata        for

universalchurch.org so that search engine results would describe

universalchurch.org         as     “The       Universal         Church.”         See     id.

(displaying       an    example).         Fourth,        defendants      bid    to     place

advertisements above search results for the phrase “the universal

church.”    Id.

      In 2014, plaintiff filed a complaint against defendants that

asserted    claims      under     the   Lanham         Act,    the   Anticybersquatting

Consumer    Protection          Act,    New       York’s      common    law    of    unfair

competition, and the New York General Business Law (“NYGBL”).                            See

ECF No. 15.       Each of plaintiff’s claims was based on defendants’

various uses of its registered marks. See id. Defendants answered

plaintiff’s complaint in 2015, and sought, among other things, a

declaratory judgment that plaintiff’s marks were generic names for

religious services, and thus not valid trademarks.                            See ECF No.

24.

      After the close of discovery, both parties moved for summary

judgment.     The party enforcing a trademark bears the burden of

establishing that its trademark is valid.                       See Universal Church,

2017 WL at *6.         However, under the Lanham Act, “[a] certificate of

registration of a mark . . . shall be prima facie evidence of the

validity of the registered mark . . . and the owner’s exclusive


                                              3
right to use the registered mark in commerce on or in connection

with the goods or services specified in the certificate . . . .”

15 U.S.C. § 1057(b).      Accordingly, if a mark is registered with

the USPTO, then it is presumed to be a valid trademark when it is

enforced against a use for which it was registered.          See Universal

Church, 2017 WL at *6 (citing Reese Pub. Co., Inc. v. Hampton

Intern. Commc’ns, Inc., 620 F.2d 7, 11 (2d Cir. 1980)); see also

Aluminum Fabricating Co. of Pittsburgh v. Season-All Window Corp.,

259 F.2d 314, 317 (2d Cir. 1958) (“After the Lanham Act . . . the

fact that the Patent Office has allowed registration creates a

‘strong presumption in favor of the validity of the mark.’”).

Consequently, because defendants’ ordaining of ministers was a

“ministerial service” – a use for which plaintiff had registered

its marks – plaintiff’s marks were presumed valid.        See id.

     Despite this presumption, the Court found that plaintiff’s

marks were generic, and thus invalid, as a matter of law.               To

determine whether the marks were generic, the Court assessed, as

the Lanham Act instructs, their “‘primary significance’ to the

‘relevant public.’”       Id. at *6 (quoting 15 U.S.C. § 1064(3)).

Through the submission of numerous forms of evidence, including

dictionary   definitions    and   a   religious   expert’s    report   and

testimony,   defendants    demonstrated    that   the   relevant    public

understood plaintiff’s marks as a type of church – namely, one

that represents all of Christianity.      See id. at *7-9.     Plaintiff,


                                      4
by contrast, submitted “virtually no evidence . . . that anyone in

the relevant public, outside plaintiff’s own members, underst[ood]

‘Universal Church’ as referring to plaintiff.”           See id. at *8-9

(reviewing   and   evaluating     plaintiff’s   evidence).     The   Court

therefore concluded that there was no genuine dispute that the

primary significance of plaintiff’s marks to the relevant public

was not plaintiff, but instead a church that represented the entire

Christian Church.    Id. at *9.

     The Court also found as a matter of law that there was no

likelihood of confusion.        See id. at *15.    Weighing the factors

from Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492, 495 (2d

Cir. 1961), the Court concluded that although two factors supported

that consumers could mistake plaintiff as the source of defendants’

services, the remaining factors, including evidence of actual

confusion, did not.    See id. at *11-15.

     The   Court    accordingly    granted    summary   judgment   against

plaintiff’s claims under the Lanham Act, the Anticybersquatting

Consumer Protection Act, and New York’s common law of unfair

competition, each of which failed if the marks were generic.          See

id. at *10, *15-16.     That left only plaintiff’s claim under the

NYGBL, which the Court dismissed as not cognizable under the

statute.     See id. at *16-17.          Plaintiff appealed the Court’s

decision to the Second Circuit, which agreed that plaintiff had

failed to create a genuine factual dispute that its marks were not


                                     5
generic and thus affirmed. See Universal Church, Inc. v. Toellner,

752 Fed. App’x 67 (2d Cir. 2018).              The Supreme Court denied

plaintiff’s petition for a writ of certiorari.             See 2d Cir. No.

17-2960, Dkt. No. 109.

       With the case resolved, defendants moved for attorneys’ fees

under the Lanham Act. See ECF No. 176. They also sought attorneys’

fees on the ground that plaintiff had acted in bad faith.               See id.

                               Legal Principles

       Generally, “[t]he United States follows the ‘American Rule’

regarding attorney’s fees: ‘[T]he prevailing party may not recover

attorney’s fees as costs or otherwise.’”            Castillo Grand, LLC v.

Sheraton Operating Corp., 719 F.3d 120, 123 (2d Cir. 2013) (quoting

Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 245

(1975)).     Two exceptions to the American Rule are relevant here.

       First, the American Rule “can, of course, be overcome by

statute.”     Travelers Cas. and Sur. Co. of Am. v. Pacific Gas and

Elec. Co., 549 U.S. 443, 448 (2007).         Under the Lanham Act, “[t]he

court in exceptional cases may award reasonable attorney fees to

the prevailing party.”         15 U.S.C. § 1117(a).        An “‘exceptional

case is simply one that stands out from others with respect to the

substantive strength of a party’s litigating position (considering

both   the   governing   law    and   the   facts   of   the   case)    or   the

unreasonable manner in which the case was litigated.’”                 Sleepy’s

LLC v. Select Comfort Wholesale Corp., 909 F.3d 519, 530 (2d Cir.


                                      6
2018) (quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc.,

572 U.S. 545, 554 (2014)).

       When evaluating whether a case is “exceptional,” district

courts have “wide latitude” to “engage in a ‘case-by-case exercise

of     their      discretion,         considering       the    totality      of     the

circumstances.’”          4 Pillar Dynasty LLC v. New York & Co., Inc.,

933 F.3d 202, 215 (2d Cir. 2019) (quoting Octane Fitness, 572 U.S.

at 554).       However, that “‘equitable discretion should be exercised

in     light    of     the    considerations        [the   Supreme    Court]      ha[s]

identified.’”          Manhattan Review LLC v. Yun, 765 Fed. App’x 574,

577 (2d Cir. 2019) (quoting Octane Fitness, 572 U.S. at 554).

Those considerations are “‘frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of the

case)    and     the    need    in    particular       circumstances    to     advance

considerations of compensation and deterrence.’”                  4 Pillar Dynasty

LLC, 933 F.3d at 215 (quoting Octane Fitness, 572 U.S. at 554 n.6

(citing Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994)));

see also Louis Vuitton Malletier, S.A. v. My Other Bag, Inc., 764

Fed.    App’x    39     (2d    Cir.   2019)       (affirming   that   case   was    not

exceptional where “[t]he court’s opinion enumerated the Fogerty

factors and applied each in turn.”).

       Second, “[o]ne of the recognized common law exceptions to the

American [R]ule against fee shifting is that attorneys’ fees may

be awarded where the party has ‘acted in bad faith, vexatiously,


                                              7
wantonly, or for oppressive reasons.’” Kerin v. U.S. Postal Serv.,

218 F.3d 185, 190 (2d Cir. 2000) (quoting Alyeska, 421 U.S. at

258-59).   A claim is brought in bad faith if it is “(1) meritless;

and (2) brought for improper purposes such as harassment or delay.”

Id. (internal footnote omitted).             “The award of fees pursuant to

this   exception   is   an   exercise       of   a   federal   court’s   inherent

equitable powers.”      Sierra Club v. U.S. Army Corps of Eng’rs, 776

F.2d 383, 390 (2d Cir. 1985).           District courts have “very broad

discretion to deny an application to shift fees” for bad faith.

Mali v. Federal Ins. Co., 720 F.3d 387, 394 (2d Cir. 2013).

                                Application

       Defendants may not recover attorneys’ fees under the Lanham

Act.

       Weighing each of the four considerations set forth in Octane

Fitness, defendants have failed to establish that this case was

exceptional.

       First, plaintiff’s claims were not frivolous.              “An action is

‘frivolous’ when either: (1) the factual contentions are clearly

baseless, such as when allegations are the product of delusion or

fantasy; or (2) the claim is based on an indisputably meritless

legal theory.”     Livingston v. Adirondack Beverage Co., 141 F.3d

434, 437 (2d Cir. 1998) (internal quotation marks omitted).                   “A

claim is based on an ‘indisputably meritless legal theory’ when

either the claim lacks an arguable basis in law, or a dispositive


                                        8
defense   clearly   exists   on   the       face   of   the   complaint.”   Id.

(internal citations omitted).       The allegations on which plaintiff

based its claims, however, concerned defendants’ actual uses of

its registered marks.    Moreover, although plaintiff’s claims were

ultimately unsuccessful, the legal theories on which they were

rooted had clear bases in law. In this regard, defendants’ failure

to move to dismiss any of plaintiff’s claims at the outset of this

litigation is telling.

     Second, defendants have failed to demonstrate that plaintiff

brought this case for an improper reason.               The “paradigmatic case”

of improper motive justifying an “exceptional” case finding is

where “a plaintiff with no intention of testing the substance of

its theories brings meritless claims to ‘extract a nuisance value

settlement’ based on the fact that defendants will be required to

expend tens or hundreds of thousands of dollars in discovery.”

Joao Control & Monitoring Systems, LLC v. Digital Playground, Inc.,

No. 12-CV-6781 (RJS), 2018 WL 1596068, at *6 (S.D.N.Y. March 28,

2018) (collecting cases).         Defendants have not shown, however,

that plaintiff sued them merely to extract a settlement. Moreover,

plaintiff tested its claims, presumably at considerable cost, and

lost.     See id. (declining to find case exceptional where the

plaintiff unsuccessfully “pressed the merits” of its case “over a

period of years, presumably at substantial expense to itself”).

Defendants have also failed to show that plaintiff sued it in bad


                                        9
faith, or, more generally, that plaintiff brought its claims for

any reason other than enforcing the rights the law presumed its

registered marks possessed.             See infra (rejecting defendants’

arguments that plaintiff litigated this case in bad faith); see

also, e.g., Benihana of Tokyo, LLC v. Benihana, Inc., No. 14-CV-

224 (PAE), 2018 WL 3574864, at *9-10 (S.D.N.Y. July 25, 2018),

aff’d,    771    Fed.   App’x    71    (2d    Cir.    2019)      (deeming      a   case

“exceptional” where the plaintiff’s “ulterior motive” was “to

force [the defendant] to expend large counsel fees . . . so that

[it] might . . . have [plaintiff] purchase [its] assets”).

       Third, defendants have failed to show that plaintiff’s claims

were   objectively      unreasonable.         Plaintiff’s        marks   enjoyed     a

“‘strong’” presumption of validity in a statutory scheme designed

“‘to   encourage[]      [the]   enforce[ment]        [of]   trademark        rights.’”

See, e.g., Polo Fashions, Inc. v. Dick Bruhn, Inc., 793 F.2d 1132,

1134 (9th Cir. 1986) (quoting S. Rep. No. 93-1400 (1974), reprinted

in 1974 U.S.C.C.A.N. 7132, 7136); see also, e.g., Simon Says

Enters., Inc. v. Schaffer, No. 81-CV-5878 (MJL), 1982 WL 61870, at

*3   (S.D.N.Y.    1982)    (quoting     the   same).        To   deem    its    claims

objectively      unreasonable         would     frustrate        that    design     as

registrants would hesitate to assert rights the law presumes they

have   for   fear   that   failure      would    expose     them   to    a    punitive

attorneys’ fees award.          See Express Homebuyers USA, LLC v. WBH

Marketing, Inc., 343 F.Supp. 3d 562, 567 (E.D. Va. 2018) (declining


                                         10
to find case exceptional where losing defendants’ registered marks

were presumed valid because “[t]o find otherwise would undermine

the policy of encouraging trademark owners to defend and enforce

their presumptively valid trademarks.”); cf. DietGoal Innovations,

LLC v. Wegmans Food Markets, Inc., 126 F.Supp. 3d 680, 685 (E.D.

Va. 2015) (refusing to designate case as exceptional because “[a]

patent holder has the right to vigorously enforce its presumptively

valid patent.” (internal quotation marks omitted)).        It would also

frustrate another purpose of the Lanham Act – “encourag[ing]

registration of trademarks and other marks” – through eroding a

presumption   designed   to    promote     registration.        Aluminum

Fabricating Co. of Pittsburgh, 259 F.2d at 316.

     To the extent this analysis relies on the USPTO’s acceptances

of plaintiff’s applications for trademark registrations, the Court

is doing little more than applying the Lanham Act.         Indeed, “[i]n

the Lanham Act Congress made it clear that weight should be

accorded to the actions of the Patent Office.”     Id. at 316 (citing

the Act’s presumption of validity).      Of course, this does not mean

all claims brought to enforce presumably valid trademarks are not

objectively unreasonable.     But defendants have not demonstrated

that plaintiff’s reliance on the presumption of validity was

misplaced, for example, if it had procured its registrations

through fraud. See, e.g., Maternally Yours v. Your Maternity Shop,

234 F.2d 538, 542 (2d Cir. 1956).


                                 11
      Fourth, defendants have not established a need to deter

plaintiff.      As noted earlier, defendants have not shown that

plaintiff     brought     this    action      to       extort       a   settlement    from

defendants.     See Hockeyline, Inc. v. STATS LLC, No. 13-CV-1446

(CM), 2017 WL 1743022, at *5 (S.D.N.Y. Apr. 27, 2017) (“The need

for the deterrent impact of a fee award is greater when there is

evidence    that   the    plaintiff     .    .     .    has     engaged    in     extortive

litigation.”).       Nor have defendants identified a “broader pattern

of   [plaintiff’s]       conduct”     that    this          Court   should   discourage.

Benihana of Tokyo, LLC, 2018 WL at *10 (finding that deterrence

supported an attorneys’ fee award under the Lanham Act where the

plaintiff    filed     multiple     lawsuits           in    different     jurisdictions

solely to     impose     costs   on    the    defendant).               Indeed,   although

plaintiff sent at least twenty-four cease-and-desist letters to

churches that used its marks, “the Court is sensitive to the fact

that the law compels trademark owners to police their marks or

risk losing their rights.”            Louis Vuitton Malletier, S.A. v. My

Other Bag, Inc., No. 14-CV-3419 (JMF), 2018 WL 317850, at *3

(S.D.N.Y. Jan. 8, 2018), aff’d, 764 Fed. App’x 39 (2d Cir. 2019)

(concluding that deterrence did not favor an attorneys’ fee award

where the plaintiff’s enforcement of its trademarks “veered toward

the unseemly, earning it a reputation in some quarters as a

‘trademark     bully.’”).         Weighing         plaintiff’s          cease-and-desist

letters against it would “present [it] with the Hobson’s Choice of


                                         12
either defending [its] marks and risking punitive attorney’s fees

awards or turning a blind eye to infringement . . . and risking

the loss of [its] rights.”        Id.

     Defendants     have    also        not    demonstrated     a   need    for

compensation.     To be sure, they prevailed convincingly on summary

judgment.   But exceptionality requires more in a system in which

the American Rule deprives thoroughly successful litigants of

attorneys’ fees every day, and that more is wanting here.                  For

example,    defendants     have    not        shown   that    plaintiff    used

“unreasonable litigation tactics,” Cognex Corp. v. Microsan Sys.,

Inc., No. 13-CV-2027 (JSR), 2014 WL 2989975, at *4 (S.D.N.Y. June

30, 2014), or that it was otherwise “guilty of any litigation

misconduct,” that needlessly swelled their expenses, Small v.

Implant Direct Mfg. LLC, No. 06-CV-683 (NRB), 2014 WL 5463621, at

*5 (S.D.N.Y. Oct. 23, 2014).

     Accordingly, each of the four considerations from Octane

Fitness weighs against deeming this case exceptional.               The Court

therefore declines to do so, and, consequently, defendants may not

recover attorneys’ fees under the Lanham Act.

     Defendants may not recover attorneys’ fees for bad faith.

     Defendants present various arguments for why they should

recover attorneys’ fees pursuant to the bad faith exception to the

American Rule.     After considering the entire record, as well as

defendants’ arguments that plaintiff acted in bad faith, the Court


                                        13
concludes that neither plaintiff's claims nor conduct constituted

bad faith,    and therefore declines to award any attorneys'            fees on

that basis. 1

                                  Conclusion

      For the foregoing reasons, defendants' motion for attorneys'

fees is denied.       The Clerk of Court is respectfully directed to

terminate the motion pending at docket entry 176.

      SO ORDERED.

Dated:       New York, New York
             September tf', 2019


                                           L~
                                           NAOMI REIEBUCHWALD
                                           UNITED STATES DISTRICT JUDGE




      1 Plaintiff raised in a footnote in its opposition brief that defendants'
motion "is untimely under Fed. R. Civ. P. 54 (d) (2) (B) (i) because it was not
filed within fourteen days of the Second Circuit's [m]andate." ECF No. 179 at
7 n. 5.   This was insufficient to put the issue before the Court because
"arguments raised only in footnotes need not be addressed."         Nicholas v.
Bratton, No. 15-CV-9592 (JPO), 2019 WL 2223407, at *5 n.4 (S.D.N.Y. May 23,
2019) (internal quotation marks and alterations omitted); see also United States
v. Mendlowitz, No. 17-CR-248 (VSB), 2019 WL 1017533, at *7 n.11 (S.D.N.Y. Mar.
2, 2019) (collecting cases); Levy v. Young Adult Inst., 103 F.Supp. 3d 426, 441
(S.D.N.Y. 2015) (denying consideration of "drastically underdeveloped" argument
raised in footnote).   In any event, the issue is moot because the Court denies
defendants' motion.


                                      14
